Case 2:19-cr-00219-EEF-JCW Document 45 Filed 11/06/19 Page 1of1
MINUTE ENTRY
WILKINSON, M.J.
NOVEMBER 6, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL
VERSUS NO. 19-219
JUDY WILLIAMS SECTION L

CRIMINAL ARRAIGNMENT

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT CJA -RALPH WHALEN

 

X ASSISTANT U.S. ATTORNEY BRIAN M. KLEBBA

 

__ INTERPRETER SWORN

 

(TIME: M to M)

X / READING OF THE INDICTMENT: READQWAIVED)SUMMARIZED

X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY

X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS

X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE,

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
X/ DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

NOTICE: X/ PRE-TRIAL CONFERENCE: DECEMBER 23, 2019 AT 1:30 P.M.

 

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON

X/ TRIAL: DECEMBER 30, 2019 AT 8:30 A.M.

 

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON

MISTAR: 00: (9, C38

a,

 

 

 

 
